Citation Nr: 1624873	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the residuals of alcohol use disorder, as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for seizure disorder.

3.  Entitlement to service connection for a neurological disorder (other than seizure disorder)

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to service connection for a sleep disorder, claimed as obstructive sleep apnea.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an effective date prior to November 13, 2008 for service connection for tinnitus.

8.  Entitlment to an increased rating for bilateral hearing loss, currently rated as noncompensable.  

9.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, August 2014, and April 2015 rating decisions of the Department of Veterans Affairs Regional Office in Des Moines, Iowa.

The June 2007 rating decision, in pertinent part, denied entitlement to service connection for PTSD and determined reopening of the Veteran's claim of entitlement to service connection for a neurological disorder was not warranted because new and material evidence had not been submitted regarding the claim.  These issues were before the Board in May 2011.  At that time, the Board granted entitlement to service connection for PTSD and reopened the claim of entitlement to service connection for a neurological disorder and remanded it for further development.

The reopened claim of service connection for a neurological disorder was returned to the Board in April 2014.  At that time, the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued a memorandum decision that vacated the Board's decision and remanded the matter for readjudication.  In that memorandum decision, the Court pointed out that a VA examiner had linked the Veteran's seizure disorder to alcohol use and the record raised the question of whether his alcohol use was related to his service-connected PTSD.  

VA has a duty to investigate whether a condition that is not directly related to service is secondarily related to service when information is obtained during the processing of the claim that reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service.  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011).  While the Veteran's claim of entitlement to service connection for a neurological disorder was pending, VA received information that the claimed disorder may be the result of alcohol abuse associated with PTSD.

The Board finds the July 2007 rating decision and subsequent March 2008 statement of the case that denied entitlement to service connection for PTSD implicitly denied service connection for the residuals of alcohol use disorder associated with PTSD.  See Ingram v. Nicholson, 21 Vet. App. 232, 242-43 (2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has jurisdiction to adjudicate whether entitlement to service connection for the residuals of alcohol use disorder is warranted.  Accordingly, the issue is included in the present appeal, as it relates to whether service connection is warranted for a neurological disorder is warranted.  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011).

The instant Board decision grants entitlement to service connection for a seizure disorder; however, the Veteran's service connection claim for a neurological disorder includes any current neurological disorder that is reasonably encompassed by his reported symptomatology.  See Clemons, supra.  A 2011 VA examination report indicates the Veteran has three additional neurological conditions in addition to seizure disorder.  In light of the grant of service connection for a seizure disorder, the Board finds further development is needed with regard to these additional conditions.  Thus, the issue of entitlement to service connection for a neurological disorder (other than a seizure disorder) remains on appeal.

In an August 2014 rating decision, the AOJ granted service connection for tinnitus and assigned an initial rating and denied higher ratings for PTSD and bilateral hearing loss.  In a document dated in May 2015, the Veteran's representative stated "[p]lease also consider this an appeal of any decision denying benefits:  if the RO has issued a denial, consider this a Notice of Disagreement and a statement that the Claimant desires appellate review of the denial.  If the RO has issued a Statement of the Case, consider this as a Substantive Appeal in lieu of a Form9."  In August 2015, the AOJ sent a letter to the Veteran with a copy to his representative informing him of the rating completed in August 2014 and identifying the issues decided in that decision.  The letter asks if he intended to appeal that decision.  In a March 2016 letter, the Veteran's representative responded, stating that the Veteran was appealing the August 2014 decision.  The tinnitus, PTSD, and hearing loss issues come to the Board from the August 2014 decision.  

In the April 2015 rating decision, the AOJ granted service connection for diabetes mellitus, type II, with an initial 20 percent disability rating, but denied service connection for a sleep disorder, claimed as obstructive sleep apnea.  The Veteran initiated an appeal the denial of service connection and the rating assigned for diabetes on the standard from (VA FORM 21-0958) received in May 2015.  Thus, the service connection for a sleep disorder issue, and the rating assigned for diabetes issue are included in the present appeal.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The residuals of alcohol use disorder are proximately due to the Veteran's service-connected PTSD.

2.  The Veteran's current neurological disorder is proximately due to the residuals of alcohol use disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the residuals of alcohol use disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for entitlement to service connection for seizure disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sections 105 and 1110 of Title 38 of the United States Code preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability."  Allen, 237 F.3d at 1371, 1381; see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Here, the record includes an April 2016 private medical opinion that indicates it is at least as likely as not the Veteran suffers from the residuals of alcohol use disorder due to his service-connected PTSD.  The private physician, A.L., M.D., reviewed the Veteran's file and noted the history of alcohol abuse documented in VA treatment records beginning in service and continuing post-service until the mid-1990s.  A.L., M.D., explained alcohol abuse is common among those suffering PTSD as a method of "self-medication" and is well-known as a comorbid condition of PTSD in psychiatric literature.  The Veteran's representative has supplemented the record with additional literature that indicates alcohol abuse is common among those who suffer from PTSD.  Thus, the Board finds service connection for the residuals of alcohol use disorder is warranted.

The record further establishes the Veteran's seizure disorder is proximately due to the residuals of alcohol use disorder.  The April 2016 opinion from A.L., M.D., indicates it is at least as likely as not the Veteran's seizures are the result of alcohol abuse.  This opinion is consistent with the opinion of a 2011 VA examiner who also indicated the Veteran's seizure disorder is at least as likely as not the result of past alcohol abuse.  Therefore, the Board also finds service connection is warranted for a seizure disorder as the evidence establishes this condition is proximately due to a service-connected disability.


ORDER

Entitlement to service connection for the residuals of alcohol use disorder is granted.

Entitlement to service connection for seizure disorder is granted.


REMAND

As noted in the introduction, the Veteran filed timely notices of disagreement with respect to the April 2015 rating decision and the August 2014 decision.  The Board is required to remand the issues addressed by the August 2014 and April 2015 rating decisions for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c) (2015).

Additionally, the Veteran is now entitled to service connection for the residuals of alcohol use disorder and seizure disorder.  The April 2016 private medical opinion submitted on the Veteran's behalf suggests the Veteran may have neurological impairment, in addition to seizure disorder, as a result of past alcohol abuse, but it does not address any current neurological disorder, other than seizure disorder.  Further, there is no opinion that addresses the affect seizure disorder may have on the other current neurological impairments.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issues of service-connection for a sleep disorder, claimed as obstructive sleep apnea, the initial rating assigned for diabetes mellitus type II, the effective date and initial rating assigned for tinnitus, and the ratings assigned for bilateral hearing loss and PTSD.  Do not certify or return these issues to the Board, unless the Veteran submits a timely substantive appeal after the issuance of the statement of the case.

2.  Schedule the Veteran for a new examination to determine whether he has a current neurological disorder (other than seizure disorder), to include dementia, tremor and cephalgia, that is at least as likely as not proximately due to, or aggravated by, the Veteran's service-connected disabilities (to include the residuals of alcohol use disorder and seizure disorder).

The examiner is advised aggravation means the service-connected disability caused a chronic increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Readjudicate the issue of entitlement to service connection for a neurological disorder (other than seizure disorder).  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the m matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


